DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
 
Status of Claims/Rejections
Claims 1-3, 12, 41, 43, 54, 56, 58-59, and 61-62 are currently pending and under examination on the merits in the instant case. The following rejections are either newly applied or are reiterated and are the only rejections presently applied to the instant application.

Response to Arguments
Applicant’s arguments filed on May 4, 2022 have been considered but are moot because the arguments do not pertain to the new grounds of rejection set forth in the instant Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43 and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of “enhancing chemosensitivity of a mammal with cancer to GEM” by administering GEM-TCA salt or GEM-HKP. 
The instant specification expressly discloses that sensitivity to GEM is enhanced by siRNA (e.g., mTORsiRNA) treatment, followed by GEM-TCA treatment. See Examples 9-10. This disclosure that requires siRNA treatment is not sufficient to describe the instantly claimed method of enhancing chemosensitivity to GEM by administering GEM-TCA salt alone, let alone GEM-HKP alone as claimed. 
Accordingly, the instant specification fails to reasonably convey that the instant co-inventors had possession of the methods of claims 43 and 59 as of the effective filing date. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhong et al. (CN 104292290 A; English language translation attached following the original document).
Zhong discloses an anti-tumor drug (gemcitabine)-TCA salt having the structure as claimed in claims 3-4, wherein emphasis has been added by underline and box. 

    PNG
    media_image1.png
    662
    764
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    84
    752
    media_image2.png
    Greyscale

Taken together, Zhong teaches making the following composition:

    PNG
    media_image3.png
    228
    830
    media_image3.png
    Greyscale

Zhong teaches that the above composition that is prepared as “pharmaceutically acceptable salt” can be used in a treatment for “liver cancer”. See page 3 of the English language translation. 
Accordingly, claims 1 and 41 are described by Zhong et al. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 54, 56, 58, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Kiew et al. (International Journal of Pharmaceutics, 2010, 391:212-220) and Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62, of record) in view of Mixon et al. (US 2003/0165567 A1), Lu et al. (US 2012/0071540 A1, of record), and Zhao et al. (Biomaterials, 2015, 46:13-25).
Kiew teaches that gemcitabine that is conjugated to poly-L-glutamic acid forming poly-L-glutamic acid-gemcitabine (“PG-G”) has “improved plasma stability”. See page 213. See also Scheme 1 copied below.

    PNG
    media_image4.png
    592
    493
    media_image4.png
    Greyscale

Khare teaches that gemcitabine that is covalently coupled to poly(lactic-co-glycolic) acid (PLGA) has improved anticancer efficacy because the PLGA-gemcitabine conjugate is “more stable in plasma as compared to native gemcitabine.” See abstract. See also the “PLGA-Gemcitabine” structure in Figure 1 as reproduced below.

    PNG
    media_image5.png
    191
    484
    media_image5.png
    Greyscale

Neither Kiew nor Khare teaches conjugation of HKP to gemcitabine. Kiew and Khare also do not teach that HEK-GEM further comprises siRNAs.
Mixon teaches making a pharmaceutical composition comprising “covalently associated transport polymer and pharmaceutical agent”, wherein the pharmaceutical agent is “a cancer chemotherapeutic agent” and the transport polymer is an HK polymer. See paragraphs 0019, 0025-0027, and 0080.
Lu teaches making an “HKP-siRNA cocktail” composition comprising a “Histidine-Lysine Polymers (HKP) and a plurality of different anti-cancer siRNA molecules, wherein the composition is useful for treatment of cancer and the “HKP-siRNA” is self-assembled. See paragraphs 0082-0083, 0086, 0088-0089, 0093, and 0097.
Zhao teaches making a combination comprising an anti-cancer siRNA molecule and gemcitabine, further comprising a cationic co-polymer, wherein the combination provides a greater anti-cancer effect compared to each agent alone and is thus useful for treating cancer. See the entire reference including Figure 7D. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace poly-L-glutamic acid (PG) of Kiew or PLGA of Khare with the art-recognized HK polymer (HKP), thereby obtaining gemcitabine covalently linked to HKP. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because making a composition comprising HKP covalently associated with an anti-cancer chemotherapeutic agent was an art-recognized goal as taught by Mixon, and because one of ordinary skill in the art would have readily recognized that the HKP known to be a “transport polymer” is functionally equivalent to Kiew’s PG and Khare’s PLGA in providing intracellular transport of the covalently linked pharmaceutical agent thus would have deemed that the HKP would be an alternative option as a transport polymer for gemcitabine. One of ordinary skill in the art would have been particularly motivated to use the HKP in place of Kiew’s PG in “PG-G” and Khare’s PLGA in “PLGA-Gemcitabine” when the goal is to make a combination composition that further comprises anti-cancer siRNA molecules in view of the fact that an “HKP-siRNA cocktail” composition was an art-recognized formulation for making an anti-cancer composition using HKP as the transport polymer as taught by Lu, and also in view of the fact that making a combination comprising two different classes of anti-cancer agents such as an anti-cancer siRNA molecule and gemcitabine was an art-recognized anti-cancer pharmaceutical composition design for providing improved, greater levels of anti-cancer effects compared to each agent alone as disclosed by Zhao. 
In view of the foregoing, claims 2, 54, 56, 58, and 62 taken as a whole would have been prima facie obvious before the effective filing date. 

Claims 1, 3, 12, 41, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Réjiba et al. (Nanomedicine: Nanotechnology, Biology, and Medicine, 2011, 7:841-849) and Fang et al. (Colloids and Surfaces B: Biointerfaces, 2015, 128:357-362, of record) in view of Faustino et al. (Expert Opinion on Drug Delivery, 2016, 13:1133-1148), Polli et al. (US 2003/0212051 A1), Khatun et al. (Journal of Controlled Release, 2013, 170:74-82, of record), and Zhao et al. (Biomaterials, 2015, 46:13-25).
Réjiba teaches that “gemcitabine-squalene” (SQ-Gem) provides improved anti-tumor effects compared to gemcitabine alone, wherein gemcitabine is protected from rapid deamination causing inefficacy by the covalent coupling/linkage squalene at the 4-amino position of gemcitabine such that the linkage provided “a considerable resistance to deamination” thus “showed an improved half-life” and also “noticeably delayed the metabolism of Gem into its inactive difluorodeoxyuridine.” See pages abstract; 841-842 and 848; Figures 5A-5C. See also the structure of SQ-Gem in Figure 1A copied below.

    PNG
    media_image6.png
    359
    330
    media_image6.png
    Greyscale

Fang teaches making a “VESylated gemcitabine (VES-dFdC) prodrug by coupling the N4-amino group of the pyrimidine ring of dFdC to the carboxylic group of vitamin E succinate (VES)” by mixing 1.0 mmol of VES with 1.0 mmol of dFdC, thereby forming a “mixture of VES and dFdC (1:1)”. See abstract; pages 358 and 361.
Fang discloses the coupling reaction for synthesis of VES-dFdC prodrug in Figure 1 as copied below:

    PNG
    media_image7.png
    339
    610
    media_image7.png
    Greyscale

Fang teaches that the VES-dFdC prodrug can be used to treat cancer because “in contrast with free dFdC, VES-dFdC nanocapsules displayed a successful intracellular release of dFdC and more efficient uptake by the cancer cells, thus increased its cytotoxicity to tumor cells.” See page 362.
Neither Réjiba nor Fang teaches conjugation of TCA to the 4-amino position of gemcitabine. Réjiba and Fang also do not teach further including siRNAs.
Faustino teaches that bile acids and bile acid derivatives including “taurocholic acid” conjugated to drugs form “prodrugs” and are useful as a drug delivery/carrier system, wherein the conjugated drugs include chemotherapeutic drugs such as chlorambucil, cytarabine, 5-FU, tamoxifen, and cisplatin. See pages 1141-1142; Tables 1-2. 
Faustino teaches that poor oral bioavailability of a drug due to extensive first-pass metabolism can be improved by using “sodium taurocholate”, which provides “significant enhancement of intestinal absorption” after oral administration. See page 1137.
Faustino teaches that “bile acids and their derivatives are not merely functional excipients in pharmaceutical formulations used as permeation enhancers to improve drug bioavailability but also efficient drug carriers that can be optimized for drug targeting and/or controlled and sustained drug delivery.” See page 1145.
Polli teaches that one can “increase the bioavailability of a compound by conjugating a compound to a bile acid to create a prodrug.” See paragraph 0019.
Polli teaches that the therapeutic compound/drug forming a prodrug can be any drug of choice including anti-cancer drugs such as 5-fluorouracil and nelarabine, and the bile acid can be “taurocholate”, wherein the prodrug is orally administered. See paragraphs 0064 and 0102-0103. 
Polli teaches that “prodrugs can also be converted into a pharmaceutically acceptable salt”. See paragraph 0098.
	Khatun teaches that one can use hydrophilic taurocholic acid (TCA) as an absorption enhancing agent to increase the bioavailability of an anticancer drug by conjugating/coupling TCA with the drug, thereby making an “oral delivery system for anticancer drugs”. See pages 75 and 77. 
	Khatun discloses the structure of TCA in Figure 1A as copied below:
	
    PNG
    media_image8.png
    152
    268
    media_image8.png
    Greyscale

Zhao teaches making a combination comprising an anti-cancer siRNA molecule and gemcitabine, further comprising a cationic co-polymer, wherein the combination provides a greater anti-cancer effect compared to each agent alone and is thus useful for treating cancer. See the entire reference including Figure 7D. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace squalene of Réjiba’s “SQ-Gem” or vitamin E succinate (VES) of Fang’s VES-dFdC with Faustino’s “sodium taurocholate”, thereby obtaining a gemcitabine-TCA salt. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to enhance the bioavailability of an oral formulation of gemcitabine by linking the delivery agent, sodium taurocholate to gemcitabine, and also to improve in vivo half-life and efficacy of gemcitabine by protecting the 4-amino position of gemcitabine, because TCA (also known as sodium taurocholate) was an art-recognized absorption enhancing agent that enhances the bioavailability of a linked drug as evidenced by the teachings of Faustino, Polli, and Khatun,  and because gemcitabine was known to be prone to rapid metabolism causing inefficacy due to rapid deamination, which was known to be prevented/protected by linking the 4-amino position of gemcitabine to a delivery agent as Réjiba, who reported “a considerable resistance to deamination”, “an improved half-life”, and noticeably delayed “metabolism of Gem into its inactive difluorodeoxyuridine” provided by the protection of the 4-amino position of gemcitabine, wherein Fang also reported “a successful intracellular release” of the 4-amino position-linked gemcitabine and “more efficient uptake by the cancer cells” and increased “cytotoxicity to tumor cells” compared to free, unlinked gemcitabine. One of ordinary skill in the art would have also been motivated to make a combination composition comprising gemcitabine-TCA salt, further comprising anti-cancer siRNA molecules with a reasonable expectation of success in order to provide a greater anti-cancer effect in view of the fact that making a combination comprising two different classes of anti-cancer agents such as an anti-cancer siRNA molecule and gemcitabine was an art-recognized anti-cancer pharmaceutical composition design for providing improved, greater levels of anti-cancer effects compared to each agent alone as disclosed by Zhao. 
Accordingly, claims 1, 3, 12, 41, and 61 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 54, 56, 58, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13, 15, and 26 of U.S. Patent No. 7,534,878 B2 in view of Kiew et al. (International Journal of Pharmaceutics, 2010, 391:212-220), Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62, of record), and Lu et al. (US 2012/0071540 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘878 patent claims drawn to a composition comprising “histidine-lysine co-polymer” and multiple anticancer siRNA molecules, further comprising an additional therapeutic agent that is “an anti-cancer agent”. It would have been obvious to one of ordinary skill in the art before the effective filing date to envision that the “anti-cancer agent” reads on gemcitabine as it was an art-recognized anticancer agent as evidenced by Kiew and Khare. One of ordinary skill in the art would have conjugated gemcitabine to the “histidine-lysine co-polymer” because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity as taught by Kiew and Khare. Further, one of ordinary skill in the art would have readily recognized that the “histidine-lysine co-polymer” that is claimed as a delivery vehicle of multiple siRNA molecules of the ‘878 patent claims reads on HKP of Lu, because Lu taught making “HKP-siRNA cocktail”. 

Claims 2, 54, 56, 58, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-23, 25, 36, and 43-47 of U.S. Patent No. 7,723,316 B2 in view of Kiew et al. (International Journal of Pharmaceutics, 2010, 391:212-220), Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62, of record), and Lu et al. (US 2012/0071540 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘316 patent claims drawn to a composition comprising “histidine-lysine co-polymer” and multiple anticancer siRNA molecules, further comprising an additional therapeutic agent that is “an anti-cancer agent” and a method of treating cancer. It would have been obvious to one of ordinary skill in the art before the effective filing date to envision that the “anti-cancer agent” reads on gemcitabine as it was an art-recognized anticancer agent as evidenced by Kiew and Khare. One of ordinary skill in the art would have conjugated gemcitabine to the “histidine-lysine co-polymer” because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity as taught by Kiew and Khare. Further, one of ordinary skill in the art would have readily recognized that the “histidine-lysine co-polymer” that is claimed as a delivery vehicle of multiple siRNA molecules of the ‘316 patent claims reads on HKP of Lu, because Lu taught making “HKP-siRNA cocktail”.

Claims 58 and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 15-19 of U.S. Patent No. 7,786,092 B2 in view of Kiew et al. (International Journal of Pharmaceutics, 2010, 391:212-220), Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62, of record), and Lu et al. (US 2012/0071540 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘092 patent claims drawn to a method of treating cancer comprising administering a composition comprising an siRNA and “histidine-lysine co-polymer” and further administering an additional therapeutic agent that is “an anti-cancer agent”. It would have been obvious to one of ordinary skill in the art before the effective filing date to envision that the “anti-cancer agent” reads on gemcitabine as it was an art-recognized anticancer agent as evidenced by Kiew and Khare. One of ordinary skill in the art would have conjugated gemcitabine to the “histidine-lysine co-polymer” because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity as taught by Kiew and Khare. Further, one of ordinary skill in the art would have readily recognized that the “histidine-lysine co-polymer” that is claimed as a delivery vehicle of multiple siRNA molecules of the ‘092 patent claims reads on HKP of Lu, because Lu taught making “HKP-siRNA cocktail”.
Claims 2, 54, 56, 58, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14, 16, and 27 of U.S. Patent No. 7,893,243 B2 in view of Kiew et al. (International Journal of Pharmaceutics, 2010, 391:212-220), Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62, of record), and Lu et al. (US 2012/0071540 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘243 patent claims drawn to a composition comprising “histidine-lysine co-polymer” and multiple anticancer siRNA molecules, further comprising an additional therapeutic agent that is “an anti-cancer agent”. It would have been obvious to one of ordinary skill in the art before the effective filing date to envision that the “anti-cancer agent” reads on gemcitabine as it was an art-recognized anticancer agent as evidenced by Kiew and Khare. One of ordinary skill in the art would have conjugated gemcitabine to the “histidine-lysine co-polymer” because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity as taught by Kiew and Khare. Further, one of ordinary skill in the art would have readily recognized that the “histidine-lysine co-polymer” that is claimed as a delivery vehicle of multiple siRNA molecules of the ‘243 patent claims reads on HKP of Lu, because Lu taught making “HKP-siRNA cocktail”.

Claims 2, 54, 56, 58, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-12, 17, and 24-26 of U.S. Patent No. 7,893,244 B2 in view of Kiew et al. (International Journal of Pharmaceutics, 2010, 391:212-220), Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62, of record), and Lu et al. (US 2012/0071540 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘244 patent claims drawn to a composition comprising “histidine-lysine co-polymer” and multiple anticancer siRNA molecules, further comprising an additional therapeutic agent that is “an anti-cancer agent”.  It would have been obvious to one of ordinary skill in the art before the effective filing date to envision that the “anti-cancer agent” reads on gemcitabine as it was an art-recognized anticancer agent as evidenced by Kiew and Khare. One of ordinary skill in the art would have conjugated gemcitabine to the “histidine-lysine co-polymer” because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity as taught by Kiew and Khare. Further, one of ordinary skill in the art would have readily recognized that the “histidine-lysine co-polymer” that is claimed as a delivery vehicle of multiple siRNA molecules of the ‘244 patent claims reads on HKP of Lu, because Lu taught making “HKP-siRNA cocktail”.

Claims 2, 54, 56, 58, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 6-7, and 9-10 of U.S. Patent No. 8,541,568 B2 in view of Kiew et al. (International Journal of Pharmaceutics, 2010, 391:212-220), Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62, of record), and Lu et al. (US 2012/0071540 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘568 patent claims drawn to a composition comprising “histidine-lysine copolymer” and multiple anticancer siRNA molecules, “further comprising a therapeutic agent”. It would have been obvious to one of ordinary skill in the art before the effective filing date to envision that the “therapeutic agent” reads on gemcitabine as it was an art-recognized anticancer agent as evidenced by Kiew and Khare. One of ordinary skill in the art would have conjugated gemcitabine to the “histidine-lysine co-polymer” because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity as taught by Kiew and Khare. Further, one of ordinary skill in the art would have readily recognized that the “histidine-lysine co-polymer” that is claimed as a delivery vehicle of multiple siRNA molecules of the ‘568 patent claims reads on HKP of Lu, because Lu taught making “HKP-siRNA cocktail”.

Claims 2, 54, 56, 58, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8 of U.S. Patent No. 9,012,622 B2 in view of Kiew et al. (International Journal of Pharmaceutics, 2010, 391:212-220), Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62, of record), and Lu et al. (US 2012/0071540 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘622 patent claims drawn to a composition comprising “histidine-lysine copolymer” and multiple anticancer siRNA molecules, “further comprising a therapeutic agent”. It would have been obvious to one of ordinary skill in the art before the effective filing date to envision that the “therapeutic agent” reads on gemcitabine as it was an art-recognized anticancer agent as evidenced by Kiew and Khare. One of ordinary skill in the art would have conjugated gemcitabine to the “histidine-lysine co-polymer” because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity as taught by Kiew and Khare. Further, one of ordinary skill in the art would have readily recognized that the “histidine-lysine co-polymer” that is claimed as a delivery vehicle of multiple siRNA molecules of the ‘622 patent claims reads on HKP of Lu, because Lu taught making “HKP-siRNA cocktail”.

Claims 2, 54, 56, 58, and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 19, 21, 38, and 42-45 of copending Application No. 17/103,386 in view of Kiew et al. (International Journal of Pharmaceutics, 2010, 391:212-220), Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62, of record), and Zhao et al. (Biomaterials, 2015, 46:13-25).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘386 claims drawn to a composition comprising HKP and siRNA molecules and a method of delivering the composition to a mammal. It would have been obvious to one of ordinary skill in the art before the effective filing date to further include gemcitabine into the composition of the ‘386 claims because making a single composition comprising gemcitabine and anticancer siRNAs for improved anticancer effects was known in the art as evidenced by Zhao. One of ordinary skill in the art would have conjugated gemcitabine to the HKP of the ‘386 claims because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity as taught by Kiew and Khare.

Claims 2, 54, 56, 58, and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10-12, 155-16, 18, 21, 25-27, 29, 40-41, 44, 48, 50-51, 53, and 59 of copending Application No. 17/114,443 in view of Kiew et al. (International Journal of Pharmaceutics, 2010, 391:212-220), Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62, of record), and Zhao et al. (Biomaterials, 2015, 46:13-25).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘443 claims drawn to a composition comprising HKP and siRNA molecules and a method of treating cancer comprising administering the composition to a mammal. It would have been obvious to one of ordinary skill in the art before the effective filing date to further include gemcitabine into the composition of the ‘443claims because making a single composition comprising gemcitabine and anticancer siRNAs for improved anticancer effects was known in the art as evidenced by Zhao. One of ordinary skill in the art would have conjugated gemcitabine to the HKP of the ‘386 claims because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity as taught by Kiew and Khare.

Claims 2, 54, 56, 58, and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, and 11-14 of copending Application No. 17/694,224 in view of Kiew et al. (International Journal of Pharmaceutics, 2010, 391:212-220), Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62, of record), and Zhao et al. (Biomaterials, 2015, 46:13-25).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘224 claims drawn to a nanoparticle composition comprising HKP and siRNA molecules and a method of treating cancer further administering “a chemotherapy drug”.  It would have been obvious to further include gemcitabine into the composition of the ‘224 claims because making a single composition comprising gemcitabine and anticancer siRNAs for improved anticancer effects was known in the art as evidenced by Zhao, wherein co-administration of “a chemotherapy drug” with the HKP-siRNA molecule nanoparticle is expressly claimed in the ‘224 application. One of ordinary skill in the art would have conjugated gemcitabine to the HKP of the ‘224 claims because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity as taught by Kiew and Khare.

Claims 2, 54, 56, 58, and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 22-25, and 27-43of copending Application No. 17/694,316 in view of Kiew et al. (International Journal of Pharmaceutics, 2010, 391:212-220), Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62, of record), and Zhao et al. (Biomaterials, 2015, 46:13-25).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘316 claims drawn to a composition comprising HKP and siRNA molecules and a method of treating cancer. It would have been obvious to further include gemcitabine into the composition of the ‘316 claims because making a single composition comprising gemcitabine and anticancer siRNAs for improved anticancer effects was known in the art as evidenced by Zhao. One of ordinary skill in the art would have conjugated gemcitabine to the HKP of the ‘316 claims because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity as taught by Kiew and Khare.

Claims 2, 54, 56, 58, and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11-16, and 19-21 of copending Application No. 17/711,975 in view of Kiew et al. (International Journal of Pharmaceutics, 2010, 391:212-220), Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62, of record), and Zhao et al. (Biomaterials, 2015, 46:13-25).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘975 claims drawn to a composition comprising HKP and siRNA molecules and a method of treating cancer further administering a chemotherapeutic agent. It would have been obvious to further include gemcitabine into the composition of the ‘975 claims because making a single composition comprising gemcitabine and anticancer siRNAs for improved anticancer effects was known in the art as evidenced by Zhao, wherein co-administration of a chemotherapeutic drug with the HKP-siRNA molecule nanoparticle is expressly claimed in the ‘975 application. One of ordinary skill in the art would have conjugated gemcitabine to the HKP of the ‘975 claims because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity as taught by Kiew and Khare.

        Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635